 Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 1 of 24 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS

Suresh Kumar,                                 §
                                              §
             Plaintiff,                       §
                                              §
v.                                            §
                                              §
Frisco Independent School District, and       §     CIVIL ACTION NO. ___________
Rene Archambault, John Classe, Debbie         §
Gillespie, Anne McCausland, Steven            §
Noskin, and Chad Rudy, in their official      §
capacities,                                   §
                                              §
             Defendants.                      §
                                              §
                                              §


                  COMPLAINT FOR DECLARATORY AND
              PERMANENT INJUNCTIVE RELIEF CONCERNING
           VIOLATIONS OF SECTION 2 OF THE VOTING RIGHTS ACT


                                           BREWER STOREFRONT


                                    By: /s/ William A. Brewer III
                                        William A. Brewer III
                                        State Bar No. 02967035
                                        wab@brewerattorneys.com
                                        Michael J. Collins
                                        State Bar No. 00785493
                                        mjc@brewerattorneys.com
                                        Dallas Z. Flick
                                        State Bar No. 24104675
                                        dff@brewerattorneys.com
                                        1717 Main Street, Suite 5900
                                        Dallas, Texas 75201
                                        Telephone: (214) 653-4000
                                        Facsimile: (214) 653-1015

                                           ATTORNEYS FOR PLAINTIFF
   Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 2 of 24 PageID #: 2




                                                     TABLE OF CONTENTS



I. PRELIMINARY STATEMENT ..................................................................................................1

II. JURISDICTION AND VENUE..................................................................................................3

III. PARTIES ...................................................................................................................................4

           A.         Plaintiff ....................................................................................................................4

           B.         Defendants ...............................................................................................................6

IV. FACTS .......................................................................................................................................7

           A.         The Frisco Independent School District ..................................................................7

           B.         FISD’s Current At-Large Election System Discourages Minority
                      Participation in the Electoral Process ......................................................................9

           C.         FISD’s White Trustees Have Failed To Represent A Significant Portion Of
                      This Diverse Multiethnic, Multiracial, and Multilingual Community .....................9

           D.         FISD’s At-Large System Fails Voters of Color – And Students ...........................10

           E.         The Discriminatory Effects of FISD’s Electoral System Upon Minority
                      Voters .....................................................................................................................11

           F.         Absent Judicial Intervention, The Current Discriminatory Electoral System
                      Will Remain in Place .............................................................................................13

V. CLAIMS....................................................................................................................................15

           A.         Count 1: Declaratory Relief For Violations Of Section 2 Of The Voting
                      Rights Act ..............................................................................................................15

           B.         Count 2: Violation Of The Fourteenth And Fifteenth Amendments Of The
                      Constitution ............................................................................................................16

           C.         Count 3: Injunctive Relief For Violations Of The Voting Rights Act And
                      Fourteenth and Fifteenth Amendments Of The Constitution ................................17

           D.         Count 4: Request For Attorneys’ Fees ..................................................................17

VI. REQUESTS FOR RELIEF ......................................................................................................18




                                                                        ii
  Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 3 of 24 PageID #: 3




       Plaintiff Suresh Kumar files this Complaint for Declaratory and Permanent Injunctive

Relief Concerning Violations of Section 2 of the Voting Rights Act (“Complaint”) against

defendants Frisco Independent School District (“FISD”, or “District”), and Rene Archambault,

John Classe, Debbie Gillespie, Anne McCausland, Steven Noskin, and Chad Rudy, in their official

capacities as members of the FISD Board of Trustees (each individually, a “Trustee”, and

collectively, the “Trustees”, “Board”, or “Defendants”), as follows:

                                                  I.

                                  PRELIMINARY STATEMENT

       1.         Elected school board trustees, responsible for the oversight, financing, and

management of public-school systems, hold some of the most important positions in representative

government, as they oversee the way in which school systems serve the community and educate

its future generations. Unfortunately, when the electoral process from which these officials are

chosen denies certain voters a meaningful voice in the political process, those elected bodies cease

to be “representative” of the communities they are charged to serve. When that occurs, it is not

surprising that the governmental body fails to serve the best interests of those lacking

representation.

       2.         The at-large system for electing the seven-member FISD Board, as currently used

by the District, effectively denies representation to Asian voters, Hispanic voters, African

American voters, and other people of color.            Worse, the at-large system blocks diverse

representation, even as people of color comprise a significant portion of eligible voters within

FISD—and the majority of the District’s student population.

       3.         In the aggregate, FISD is racially and ethnically diverse, with students of color

forming more than 58% of the total student body of 60,581 students as of mid-January 2019.

Specifically, FISD’s student enrollment is approximately 41.6% White, 29.1% Asian, 13.5%
                                                  1
  Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 4 of 24 PageID #: 4




Hispanic, 11.0% African-American, and 4.1% multiracial (two or more races). FISD’s Board,

however, does not reflect FISD’s diverse multiracial student and community population. FISD

schools are diverse, but the seat of power—the FISD Board—is segregated, secretive, and

exclusive. Indeed, all six of the current Trustees on the Board are White, and five of the six

Trustees live in the western portion of FISD.1 Notably, over the past four years, seven persons of

color have unsuccessfully run for various trustee positions on the FISD Board and lost. In each of

the aforementioned elections, the candidate of color lost to a White candidate who was elected to

the Board. The losses of candidates of color are the result of a discriminatory electoral system that

permits the District’s White population to dominate the Board and to deny representation to non-

Whites.

       4.      Mr. Kumar brings this Complaint because the at-large election system employed

by FISD denies equal voting opportunity to voters of color, many of whom are parents of children

enrolled in FISD schools, thereby denying them the opportunity to elect candidates of their

choosing to represent their communities. Accordingly, Mr. Kumar seeks judicial relief for

violations of Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301 (the “Voting Rights

Act”) and the Fourteenth and Fifteenth Amendments of the United States Constitution, U.S. Const.

amend. XIV and XV (“Constitution”).

       5.      Specifically, Mr. Kumar requests that the Court issue an injunction prohibiting

FISD, its Trustees, agents, and all persons acting in concert with them, from administering,

implementing, or conducting any future elections for the Board under an at-large electoral system,



       1
         On March 22, 2019, Trustee Bryan Dodson from Place 1 resigned from the Board, citing
that he obtained a minority interest in a company that has historically done business with FISD
and wished to avoid any appearance of a conflict of interest. Dodson is White, and like the majority
of the current Trustees, he lives in the western portion of FISD.

                                                 2
  Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 5 of 24 PageID #: 5




and a declaratory judgment declaring that the current at-large system in FISD violates federal law.

This relief will ensure that Mr. Kumar’s voice—and the voices of the community—are properly

factored into the decisions affecting FISD students and the School District to which they belong.

       6.      A growing suburban school district such as FISD should not be burdened by an

antiquated election system from the past. The current at-large election system discriminates against

many of the District’s residents – and prevents FISD from realizing a more inclusive future.

                                                  II.

                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over this action pursuant to: (1) 28 U.S.C.

§ 1331, which grants United States district courts original jurisdiction over any civil action “arising

under the . . . laws . . . of the United States[,]”; (2) 28 U.S.C. § 1343(a)(3), which grants district

courts original jurisdiction over any civil action to redress a deprivation of any right secured by a

law of the United States “providing for the equal rights of citizens within the jurisdiction of the

United States[,]”; and (3) 28 U.S.C. § 1343(a)(4), which grants district courts original jurisdiction

over any civil action under “any Act of Congress providing for the protection of civil rights,

including the right to vote.”

       8.      This Court has personal jurisdiction over FISD because the District is primarily

located in Collin County, Texas, but also partially located in Denton County, Texas. This Court

also has personal jurisdiction over the Board of Trustees, because the six Trustees reside in Collin

County and Denton County, which are both within the Eastern District.

       9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because all

Defendants reside in the State of Texas and all reside in the Eastern District.




                                                  3
  Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 6 of 24 PageID #: 6




                                                III.

                                            PARTIES

A.     Plaintiff

       10.     Mr. Kumar is a United States citizen and registered voter who resides within the

boundaries of FISD. Mr. Kumar is an active member of his community and a respected Certified

Public Accountant. Mr. Kumar currently serves as the Precinct Chair for the Collin County

Republican Party.

       11.     Mr. Kumar moved from India to the United States in 1994. He has been a U.S.

citizen since 2006. Attracted to FISD because of its growing economy and the diversity of its

population, he and his family bought a home in the City of Frisco, within FISD, in 2014. He has

two daughters who attend FISD schools, and he has a deep personal interest in the academic

success of the school district.

       12.     Mr. Kumar, like many Indian Americans, moved to FISD because of its promise

and potential. In 2014, the same year that his family moved to FISD, The Dallas Morning News

reported that Frisco schools’ strong academic reputation was drawing families in India and other

parts of the United States “in droves.”2 The article noted that even from India, families were aware

that Frisco had good schools, large homes, and a Hindu temple planned (that has since been built).

       13.     Driven by his desire to see FISD place a greater emphasis on college readiness over

competing activities such as athletics, Mr. Kumar sought unsuccessfully to become more involved

in FISD by applying to roles on two school district leadership committees. In 2016, he applied to




       2
          See Eve-Maria Ayala, Reputation of Frisco Schools Draws Families From India In
Droves,        THE        DALLAS       MORNING         NEWS          (November        2014),
https://www.dallasnews.com/news/frisco/2014/11/04/reputation-of-frisco-schools-draws-
families-from-india-in-droves.

                                                 4
  Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 7 of 24 PageID #: 7




serve on the FISD Priorities Based Budget Stakeholder Committee, and in 2018, he applied to

serve on the FISD Long-Range Planning Committee. Despite his professional finance background

and previous college adjunct teaching positions, he was not selected for service on either

committee. Committee members are selected by FISD board members and administrators.

Notably, the roster of neither committee appears to reflect FISD’s diverse student enrollment.

Furthermore, the budget committee in particular currently has no Asian American members listed

among the 15 community members listed on the FISD website.

       14.     Although FISD’s population has diversified, the political leadership has not kept

pace with the demographic changes. Mr. Kumar has watched with concern as seven candidates of

color ran for the FISD board in recent years—and every one of those candidates lost. Specifically,

since 2015, five Asian candidates and two Hispanic candidates ran for the board and lost. As a

resident of the diverse eastern half of FISD and as an American of Indian origin, Mr. Kumar is

concerned that his community and portion of the District are not adequately represented on the

current FISD board. Indeed, none of the six current board members live within homes zoned to the

high schools that his daughters attend – respectively, Centennial High School and Independence

High School.

       15.     Mr. Kumar believes that FISD will benefit from greater diversity and cultural

sensitivity. For example, he recalls that his daughter was questioned aggressively by a school

assistant principal when she missed classes for a 13-day Hindu mourning period for her

grandmother.

       16.     Mr. Kumar raised the idea of implementing single-member voting districts in Frisco

with Frisco City Council member Will Sowell, Chair of the Frisco Residents for Public Education

PAC. The PAC successfully pushed for voter passage of the FISD bond package and tax increase



                                                5
     Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 8 of 24 PageID #: 8




in November 2018. Mr. Kumar raised the issue with Sowell due to Sowell’s involvement in FISD

education issues. Unfortunately, Sowell was not receptive and “totally disagree[d] with the

proposal.”

B.       Defendants

         17.   FISD is an Independent School District located largely in Collin County. FISD

may be served with process through Superintendent Mike Waldrip, at Frisco ISD, 5515 Ohio

Drive, Frisco, Texas 75035.

         18.   Steven Noskin is a Trustee elected to Place 2 of the Board and resides within FISD.

He may be served with process at 6496 Stream Ln., Frisco, Texas 75036.

         19.   Chad Rudy is a Trustee elected to Place 3 of the Board, is the Vice President of the

Board, and resides within FISD. He may be served with process at 12186 Kennedale Dr., Frisco,

Texas 75033.

         20.   Anne McCausland is a Trustee elected to Place 4 of the Board and resides within

FISD. She may be served with process at 2209 Crowbridge Dr., Frisco, Texas 75033.

         21.   Debbie Gillespie is a Trustee elected to Place 5 of the Board, is the Secretary of the

Board, and resides within FISD. She may be served with process at 4949 Printers Way, Apt. 170,

Frisco, Texas 75033.

         22.   John Classe is a Trustee elected to Place 6 of the Board, is the President of the

Board, and resides within FISD. He may be served at 14688 Ballentrae Dr., Frisco, Texas 75035.

         23.   Rene Archambault is a Trustee elected to Place 7 of the Board and resides within

FISD. She may be served with process at 11542 La Cantera Ln., Frisco, Texas 75033.

         24.   Five of the six current Trustees live in the western portion of FISD’s attendance

boundaries. Four out of six of the Trustees live west of the Dallas North Tollway, and a fifth

Trustee lived west of the tollway before moving just east of the tollway several months ago. This
                                                 6
  Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 9 of 24 PageID #: 9




sort of geographic concentration means the diverse eastern half of the District is not adequately

represented.3

       25.      The majority of FISD’s enrollment is comprised of students of color. However, five

of the six current Trustees live within boundaries for the minority of elementary schools with

enrollments that are majority White. Significantly, these six Trustees live in boundaries for

elementary schools that have the highest percentages of White students (ranging from 54.2%-74%

of the student enrollments in 2017-18).

       26.      Notably, five of six Trustees live in outlier attendance areas that do not

demographically reflect the more diverse schools in FISD. Two of the six Trustees live within the

attendance zone for Wakeland High School, which has the highest percentage of White students

in FISD as of 2017-18 at 68% of the enrollment. Conversely, four of the five high schools not

represented on the board are located in eastern portion of FISD, and these schools all have majority

minority student populations. In sum, the FISD Trustees live in neighborhoods and school

attendance boundaries that do not reflect the demographics of FISD at large.

                                                IV.

                                             FACTS

A.     The Frisco Independent School District

       27.      The story of FISD is a tale of rapid change in one of Dallas’ most “coveted”

suburbs. The District’s website characterizes FISD as “one of the fastest growing public school

districts in the nation with new students joining us every day from across Texas, the nation and the




       3
        A map depicting the residences of each Trustee on the Board, as well as Bryan Dodson,
who recently resigned from the Board, is attached hereto as Exhibit A.

                                                 7
 Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 10 of 24 PageID #: 10




world.”4 FISD grew rapidly in recent years as one of the most popular Dallas outer-ring northern

suburbs. Fifteen years ago, during the 2003-04 school year, FISD enrolled just 13,284 students.

At the time, FISD also had a different demographic makeup: the student enrollment was about

71% White.

       28.     Today, FISD is a majority-minority school district, meaning the population of racial

or ethnic minorities make up a majority of the student population. Students of color comprise over

57% of the total student population—current enrollment is 41.6% White, 29.1% Asian, 13.5%

Hispanic, 11% African American, 4% Two or More Races, 0.53% American Indian/Alaskan, and

0.09% Hawaiian/Pacific Islander.       FISD serves students speaking 71 different languages.

Additionally, 12.53% of FISD students are classified as economically disadvantaged.

       29.     FISD is located within Collin County and Denton County, Texas, and contains most

of the City of Frisco, as well as portions of the cities of Plano, McKinney, and Little Elm. FISD

has an enrollment of over 60,000 students across 10 high schools, 17 middle schools, 42

elementary schools, and three special programs schools. FISD’s amended budget as of March 31,

2019, is approximately $538 million, and the District’s $691 million bond program passed in

November 2018 will fund facilities to accommodate up to 72,000 students.

       30.     The rich ethnic and racial diversity found in FISD is not seen at the highest level of

power—the elected Board of Trustees. Unfortunately, the Board has not accepted that as part of

a booming suburban community, it must adapt to the dynamic reality of today and adopt an election

system that encourages greater participation of all citizens and secures equality at the ballot box.




       4
          See District Overview, FRISCO ISD,               https://www.friscoisd.org/about/district-
overview/home (last visited April 12, 2019).

                                                 8
 Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 11 of 24 PageID #: 11




B.     FISD’s Current At-Large Election System Discourages Minority Participation In The
       Electoral Process.

       31.     Under the current at-large election system, all voters within FISD are permitted to

vote on the candidates for every trustee position. Trustees serve three-year, staggered terms in

positions called “Places”—which have no geographic significance. In other words, elected

trustees do not represent any specific territory or sub-district within FISD. The at-large system

discourages minority or minority-preferred candidates from seeking office because it effectively

functions as a White-controlled referendum on all candidates, where a bloc of White voters

controls all seven trustee positions.

       32.     As a result, the Board sets District policy without the input of or participation from

the communities where the majority of students reside. Taken together—the chilling effects of the

at-large system and the obvious polarization between the White voters and all others—the current

Board fails to reflect the composition of the real stakeholders of the public-school system.

C.     FISD’s White Trustees Do Not Represent A Significant Portion Of This Diverse
       Multiethnic, Multiracial, And Multilingual Community.

       33.     The FISD board is responsible for overseeing and managing a system of more than

70 campuses, with a budget of about $538 million and more than 60,000 students. Although the

composition of the FISD student body is significantly diverse, the makeup of the Board remains

White, affluent, and disconnected from the diverse multiethnic, multiracial, and multilingual

community that the school district serves.

       34.     The present FISD Board is comprised of six White Trustees. Most of the Trustees

reside in affluent neighborhoods in the western portion of FISD’s attendance boundaries. Further,

they reside within the boundaries for the elementary and high schools with the highest respective

percentage of White students in FISD. In contrast, four of the high schools in FISD with some of



                                                 9
 Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 12 of 24 PageID #: 12




the highest minority student populations have residential boundaries completely lacking any

Trustee representation.

       35.     Thus, the current composition of the Board is geographically, racially, and socially

representative of only a narrow slice of FISD’s community. The majority of FISD’s students are

people of color, but they and their parents remain unrepresented by the at-large voting system

currently utilized in FISD.

D.     FISD’s At-Large System Fails Voters Of Color—And Students.

       36.     Based on the District’s changing demographics, one would expect to see a

subsequent increase in diversity in its teachers, leadership positions, and membership of the Board.

Unfortunately—but not surprisingly, given the composition of the Board and the District’s

leadership—teacher hiring practices in FISD have not met this expectation. In 2017-18, about

82% of FISD teachers were White. Conversely, even though Asian students are FISD’s largest

minority group, only 2.2% of teachers were Asian.

       37.     Incidents of overt racism periodically arise in FISD. The Dallas Morning News

reported that Centennial High School Assistant Football Coach Todd Campbell resigned in

January 2016 after students reported that he made racist comments toward African American and

Latino students.5 The News reported that the coach allegedly told African American students he

would hang them from a tree by their toes if they misbehaved and also used the Spanish slang

"esé” toward Latino students. The News further reported that some community members worried




       5
         See Eva-Marie Ayala, Report: Frisco Centennial Assistant Coach Told Black Players He
Would ‘Hang Them From A Tree By Their Toes’, THE DALLAS MORNING NEWS (March 2016),
https://www.dallasnews.com/news/news/2016/03/15/players-said-a-frisco-assistant-football-
coach-made-racists-comments-to-them.

                                                10
 Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 13 of 24 PageID #: 13




the situation arose because of a lack of diversity at the school, with only one coach and associate

principal who were African American at the campus.

       38.     The lack of diverse representation on the Board and various leadership committees

also causes the educational values and priorities of minority voters to be pushed to the periphery.

Minority populations in FISD, along with the minority candidates who represent their collective

interests, have sought to prioritize the quality of education in FISD, such as through strengthening

FISD’s curriculum, as well as through improving standardized test preparation and college

readiness. However, because minority voters cannot adequately have their voice heard, issues of

lesser educational value continue to have priority, such as FISD’s athletic programs and facilities.

       39.     FISD has also concentrated poverty at two elementary campuses, Bright Academy

and Christie Elementary School, where the majority of children attending are economically

disadvantaged (respectively, 55.6% and 54.7% in 2017-18) and students of color. These campuses

significantly lag behind FISD’s districtwide performance. For example, Hispanic students made

up nearly 59% of Christie’s enrollment in 2018, and at the campus that year, only 27% of Hispanic

students at the campus met grade level across all grades and subjects tested. Sadly, the average

salary of teachers at Bright and Christie were respectively the lowest among elementary schools

in the school district at $49,983 and $48,690.

E.     The Discriminatory Effects Of FISD’s Electoral System Upon Minority Voters.

       40.     In a district with seven trustee seats, one would expect an Asian, Hispanic, or

African American to be elected as a Trustee. FISD’s at-large voting system, however, prevents

minority-preferred candidates from prevailing. Minority-preferred candidates face a White voting

bloc that represents nearly 67% of FISD’s Citizen Voting Age Population, which blocks such

candidates from virtually every trustee seat in the District. The racial polarization leads to limited



                                                 11
 Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 14 of 24 PageID #: 14




representation of—and ultimately indifference to—the interests of non-White communities in

FISD.

        41.    Additionally, Asians, Hispanics, African Americans and other minority voting

populations within FISD are a “politically unified group” who vote cohesively as a bloc when a

candidate of their choice is pitted against a White candidate. Further, the voters of color in FISD

are geographically compact, and if they were considered together, they would constitute a majority

of eligible voters in at least one properly apportioned single-member electoral district.

        42.    This system of bloc control by White voters in FISD has been evident. FISD has a

significant history of persons of color unsuccessfully running for trustee positions on the Board.

Since 2015, seven persons of color have run for trustee positions in different Places in the District

and lost, obtaining anywhere between 9% to 36% of the overall vote.

        43.    Five Asian candidates and two Hispanic candidates ran for the board over the past

four years, all of whom lost to White candidates who were elected FISD trustees. The candidates

who ran and lost were Asanga Jayatilaka in Place 4 in May 2017, Grace Wang in Place 5 in May

2017, Anjali Shirvaikar in Place 2 in May 2016, Phil Ramirez in Place 2 in May 2016, Srikanth

Gurrapu in Place 3 in May 2015, Carlos Gallardo in Place 7 in May 2015, and Rajesh Singh in

Place 7 in May 2015.

        44.    Previous candidates of color who unsuccessfully ran for FISD trustee positions

often emphasized the improvement of education standards in FISD schools, as well as inclusion

of diverse population groups in the community. For instance, in 2016, Anjali Shirvaikar ran for

the Place 2 trustee position and came in second place, receiving 36% of the vote. Shirvaikar had

extensive experience working with FISD schools, as she served on school PTA and booster club




                                                 12
 Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 15 of 24 PageID #: 15




boards for fourteen years. Education was a point of focus for Ms. Shirvaikar as exhibited in 2014

by her son’s perfect score of 2400 on the SAT.

       45.     In another instance, in 2017, Grace Wang ran for the Place 5 trustee position and

came in third place, receiving 16% of the vote. Ms. Wang emphasized in her campaign the

importance of communication and reaching out to FISD’s diverse population: “I believe as we

grow as a community and as a school district, we’ll have a lot of people that are coming from

different countries or moving in from other parts of the country, and there’s a communication gap.

There may be a language barrier or cultural barrier, and I truly cherish the idea of community

inclusion.”6

       46.     Clearly, the practice of the FISD electoral system is to block minority political

participation and preclude effective representation of FISD’s diverse student body. Specific

mechanisms contributing to this problem include: (1) at-large elections for all seven trustee

positions on the Board; (2) staggered election terms; and (3) a District-wide plurality requirement.

There is no legitimate reason to continue along this path—the time is overdue for FISD to adopt a

system that ensures that people of color have meaningful opportunity for full and fair participation

in the election process.

F.     Absent Judicial Intervention, The Current Discriminatory Electoral System Will
       Remain In Place.

       47.     FISD’s at-large voting system is a discriminatory means of facilitating elections for

the District’s trustee positions, and it must be changed. Although “at-large . . . districting schemes

are not per se unconstitutional . . . where the petitioner can demonstrate that ‘its members had less



       6
         See Nicole Luna, Grace Wang Announces Campaign For Frisco ISD Board Place 5,
COMMUNITY IMPACT NEWSPAPER (Feb. 1, 2017), https://communityimpact.com/dallas-fort-
worth/city-county/2017/02/01/grace-wang-announces-campaign-frisco-isd-board-place-5/.

                                                 13
 Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 16 of 24 PageID #: 16




opportunity than did other residents in the district to participate in the political processes and to

elect legislators of their choice,’. . . such districting schemes are constitutionally infirm.”7

        48.      Across the country and even in the Dallas metro area, school districts with at-large

election systems have recognized, either voluntarily or through judicial intervention, the inherent

representational flaws in their voting structures and have switched to alternative voting structures,

such as a single-member district system or cumulative voting system.

        49.      Under single-member district elections, board seats are tethered to specific

geographic areas of the school district. A single-member district system vests trustees with

responsibility for the interests of actual communities, ensuring that all parts of the District

participate in the Board’s decision-making process.

        50.      Alternatively, included in the Texas Education Code, the cumulative voting

structure enables each voter to cast a number of ballots, for any one or more candidates in the

manner of their choosing, equal to the number of positions to be filled at the election (Tex. Educ.

Code Ann. § 11.054 (b)-(c)). Through this structure, the minority population is granted access to

the electoral process, and the possibility of the dilution of their votes is diminished. Under

cumulative voting, each trustee is beholden to the community on the whole. It has the potential to

promote trustees from the more disadvantaged communities within the district.

        51.      Indeed, a “court could design an at-large election plan that awards seats on a

cumulative basis, or by some other method that would result in a plan that satisfies the Voting

Rights Act.”8




        7
            Zimmer v. McKeithen, 485 F.2d 1297, 1304–05 (5th Cir. 1973) (internal citations
omitted).
        8
            Branch v. Smith, 538 U.S. 254, 309-10 (2003).

                                                  14
 Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 17 of 24 PageID #: 17




        52.     The FISD electoral system violates Section 2 of the Voting Rights Act and the

Fourteenth and Fifteenth Amendments of the Constitution, and unless the Court directs FISD to

design a single-member district structure or cumulative voting system that does not unlawfully

dilute the votes of Asian, Hispanic, and African American voters, the current discriminatory

system will persist.


                                                 V.

                                             CLAIMS

A.      Count 1: Declaratory Relief For Violations Of Section 2 Of The Voting Rights Act

        53.     The allegations set forth in paragraphs 1–52 above are hereby incorporated as if

fully set forth herein.

        54.     Section 2 of the Voting Rights Act prohibits any standard, practice or procedure

that results in the denial or abridgment of minority voting rights. Specifically, it forbids any

electoral system that denies African Americans, Hispanics, Asians, and other minority groups an

opportunity equal to that afforded to other members of the electorate to elect representatives of

their choice.

        55.     FISD’s at-large electoral system for electing its Board unconstitutionally dilutes the

voting strength of African Americans, Hispanics, Asians, and other minority voting populations

and is not equally open to participation by FISD’s voters of color. Further, the electoral system

results in African Americans, Hispanics, Asians, and other minority populations having less

opportunity than other FISD voters to meaningfully participate in the electoral process and to elect

representatives of their choice.

        56.     The African American, Hispanic, Asian, and other communities of color in FISD

are sufficiently large, geographically compact, and constitute a politically unified group that votes


                                                 15
 Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 18 of 24 PageID #: 18




cohesively as a bloc, such that a properly-apportioned single-member electoral district can be

drawn in which minorities would constitute a majority of eligible voters.

        57.     FISD Board elections are characterized by racially-polarized voting in which the

predominately White voting bloc votes in a way that regularly defeats the candidates of choice of

African American, Hispanic, Asian, and communities of color and has a chilling and discouraging

impact on participation from voters of color. Thus, based on the totality of past and present

circumstances, the FISD electoral system impermissibly dilutes the minority vote and stymies that

community’s ability to participate fully in the election process.

        58.     Accordingly, Mr. Kumar requests that the Court issue a declaratory judgment that

the FISD electoral system violates Section 2 of the Voting Rights Act.

B.      Count 2: Violation Of The Fourteenth And Fifteenth Amendments Of The
        Constitution

        59.     The allegations set forth in paragraphs 1–58 above are hereby incorporated as if

fully set forth herein.

        60.     FISD’s at-large districting voting system deprives African American, Hispanic,

Asian, and other voters of color equal protection of the law in violation of the Fourteenth and

Fifteenth Amendments of the Constitution.

        61.     The at-large system has been maintained for a discriminatory purpose and has the

effect of diluting, minimizing, and canceling out the voting strength of people of color in violation

of the Fourteenth and Fifteenth Amendments to the Constitution.

        62.     Accordingly, Mr. Kumar requests that the Court issue a declaratory judgment that

the FISD electoral system violates the Fourteenth and Fifteenth Amendments to the Constitution.




                                                 16
 Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 19 of 24 PageID #: 19




C.      Count 3: Injunctive Relief For Violations Of The Voting Rights Act And Fourteenth
        And Fifteenth Amendments Of The Constitution

        63.     The allegations set forth in paragraphs 1–62 above are hereby incorporated as if

fully set forth herein.

        64.     Unless enjoined, the FISD electoral system will remain in force and, therefore,

FISD will continue to violate Section 2 of the Voting Rights Act and the Fourteenth and Fifteenth

Amendments of the Constitution by administering, implementing, and conducting future elections

for Board members utilizing that unlawful system.

        65.     Without the Court’s intervention, the Board’s actions and the electoral system will

cause voters of color irreparable harm because the electoral system denies those voters the

opportunity to fully participate in the electoral process by diluting the strength of their vote, for

which there is no adequate remedy at law.

        66.     Accordingly, Mr. Kumar requests that the Court enter a permanent injunction

prohibiting Defendants from administering, implementing, and conducting future elections for the

FISD Board based on the at-large electoral system. Such relief is authorized by the Voting Rights

Act as well as principles of equity.

D.      Count 4: Request For Attorneys’ Fees

        67.     The allegations set forth in paragraphs 1–66 above are hereby incorporated as if

fully set forth herein.

        68.     Because of FISD’s unlawful electoral system, Mr. Kumar has been required to

retain the undersigned counsel to present and prosecute the claims asserted herein.

        69.     This action is a suit to enforce the voting guarantees of the Voting Rights Act.

Pursuant to 52 U.S.C. § 10310(e) and 42 U.S.C. § 1988(b), Mr. Kumar is entitled to recover his




                                                 17
 Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 20 of 24 PageID #: 20




reasonable attorneys’ fees, reasonable expert fees, and other reasonable litigation expenses as part

of his costs for pursuing this lawsuit.

                                                VI.

                                    REQUESTS FOR RELIEF

       In light of the foregoing, Mr. Kumar respectfully requests that this Court enter judgment

in his favor and against all Defendants, providing for the following relief:

       (a)     A judicial declaration that the at-large method for electing members to the FISD

               Board violates Section 2 of the Voting Rights Act;

       (b)     A permanent injunction prohibiting FISD, its Trustees, agents, and all persons

               acting in concert with any of them, from administering, implementing, or

               conducting any future elections for the Board under an at-large electoral system;

       (c)     An order directing FISD to devise an election plan and an implementation

               schedule that remedies the violations of Section 2 of the Voting Rights Act

               and U.S. Const. amend. XIV and XV. If FISD fails to formulate such a

               plan, the Court should order into effect a new election plan of its own,

               designed to remedy the violations of Section 2 and U.S. Const. amend. XIV

               and XV, and order elections to be held pursuant to that plan as promptly as

               possible;

       (d)     An order that all future elections for the FISD Board comply with Section

               2 of the Voting Rights Act and U.S. Const. amend. XIV and XV;

       (e)     An award of reasonable attorneys’ fees, reasonable expert fees, and other

               reasonable litigation expenses pursuant to 52 U.S.C. § 10301(e) and 42

               U.S.C. § 1988(b), and any other applicable statute;

       (f)     An award of costs of Court; and
                                                 18
Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 21 of 24 PageID #: 21




     (g)   Any other relief, at law or in equity, to which Mr. Kumar is entitled and

           which this Court deems just and proper.




                                          19
 Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 22 of 24 PageID #: 22




DATED: April 16, 2019              Respectfully submitted,



                                   BREWER STOREFRONT, PLLC



                                   By: /s/ William A. Brewer III
                                      William A. Brewer III
                                      State Bar No. 02967035
                                      wab@brewerattorneys.com
                                      Michael J. Collins
                                      State Bar No. 00785493
                                      mjc@brewerattorneys.com
                                      Dallas Z. Flick
                                      State Bar No. 24104675
                                      dff@brewerattorneys.com
                                      1717 Main Street
                                      Suite 5900
                                      Dallas, Texas 75201
                                      Telephone: (214) 653-4000
                                      Facsimile: (214) 653-1015

                                      ATTORNEYS FOR PLAINTIFF




4828-1741-8381.15
0500-02




                                     20
Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 23 of 24 PageID #: 23




           EXHIBIT A
Case 4:19-cv-00284-ALM Document 1 Filed 04/16/19 Page 24 of 24 PageID #: 24




        Map of Frisco Independent School District’s Trustee Homes and Boundaries
